DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1- 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al "Pixel-level deep segmentation: artificial intelligence quantifies muscle on computed tomography for body morphometric analysis", “Lee” (IDS) in view of Teverovskiy et al (US PAP 2010/0088264), “Teverovskiy” (IDS).
As per claims 1 and 12, Lee teaches a method/system for a risk stratification for a subject using medical imaging (pg. 13; pg. 7 to pg. 8), the method (a computer system (pg. 7 to pg. 8) configured to:
acquiring an image of a region of interest of the subject (e.g. an axial computed tomography image taken at the third lumbar vertebra see for example the abstract, and pg. 1; and page 3 wherein images were acquired for routine clinical care;

a morphological age (see for example abstract, pg. 1);
 risk stratification of the subject at least based upon the calculated morphological age (see for example pg. 13). 
Lee fails to explicitly teach generating a report; calculating a morphological age of the subject using the segmented image; and generating a report based upon the calculated morphological age. 
However, Teverovskiy, in an analogous art, explicitly teaches generating a report (see for example para [0020], [0051], [0091]); calculating a morphological data of the subject using the segmented image (see for example para [0085], [0123]); and generating a report based upon the calculated morphological data (see for example para [0020], [0051], [0091], [0123], [0190]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings of Teverovskiy into Lee to use clinical information, 
As per claims 2 and 13, Lee teaches wherein the artificial Intelligence network is a fully convolutional neural network adapted to segment the image at a pixel-level (see for example pg. 1 to pg. 2)
As per claims 3 and 14, Lee teaches measuring at least one of a Dice Similarity Coefficient (DSC) or a cross sectional area (CSA) error between a ground truth and a predicted segmentation of the image and selecting the artificial intelligence network from a plurality of networks based on a minimizing of the DSC or CSA (see for example pg. 9 to pg. 11; Fig. 7 and 8).

As per claims 5 and 16, Lee teaches wherein the Image is a computed tomography (CT) image (see for example pg. 2; pg. 4, Fig. 1).
As per claims 6 and 17, Lee teaches converting the image to a grayscale image by converting from Hounsfield Units (HU) of the image using a grayscale (see for example pg. 4, Fig. 1; pg. 5-6, pg. 9 Fig. 3).
As per claims 7 and 18, Lee teaches wherein the converting includes setting grayscale values below a selected window width to zero and setting grayscale values above a window width to a maximum (2B1 LI), wherein BIT represents the available number of bits per pixel, and wherein grayscale values within the window width are determined using a slope (2BIL1/window width) (see for example pg. 9; pg. 5-6, Fig. 3).
As per claims 8 and 19, Teverovskiy teaches wherein calculating the morphological age of the subject (see for example para [0085], [0123]); Lee further includes quantifying a cross sectional area of the segmented image (see for example abstract, pg. 1 and pg. 13).
As per claims 9 and 20, Teverovskiy teaches wherein generating the report of risk stratification of the subject includes determining at least one of a preoperative risk, a prediction of death, a tolerance to major surgery or chemotherapy, morbidity, 
As per claims 10 and 21, Lee teaches wherein the artificial intelligence network is trained with at least one labelled image (see for example pg. 4, Fig. 1). 
As per claims 11 and 22, Lee teaches wherein the segmenting is performed in real-time (see for example pg. 2 and pg. 13).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov